DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 12, 2021.
In view of amendments filed February 12, 2021 to the title, the objection to the specification is withdrawn.
In view of applicant Argument/Remarks filed February 12, 2021 on pages 7-9 with respect to, U.S.C. 112(f) claim interpretation have been carefully considered.  Applicant has not clarified why the claimed limitations (e.g. a first notification unit, a second notification unit, a display unit, a first light emitting unit, a second light emitting unit, a detection unit, a printer unit and a scanner unit) do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f) claim interpretation. Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first notification unit configured to notify” in claim(s) 1, 5 and 13.
“a second notification unit configured to notify” in claim(s) 1, 8 and 14.
“a display unit” in claim(s) 2, 3 and 12. 
 “a first light emitting unit” in claim(s) 5.
“a second light emitting unit” in claim(s) 8. 
“a detection unit configured to detect” in claim(s) 12.
“a printer unit configured to print” in claim(s) 15.
“a scanner unit configured to scan” in claim(s) 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1, 5 and 13: ‘a first notification unit configured to provide a notification’ corresponds to Fig. 5 – step S581. In a case where the operation unit control unit 251 does not receive the initialization command (1) within 60 seconds (i.e., a timeout occurs) (YES in step S580), then in step S581, the error LED 158 is turned 
(b)	Claim(s) 1, 8 and 14: ‘a second notification unit configured to provide a notification’ corresponds to Fig. 5 – Step S562. In step S561, the operation unit control unit 251 controls the buzzer 156 based on a buzzer control instruction described in the buzzer sound command (13) and In step S562, the operation unit control unit 251 transmits a buzzer sound command response (14) to the UI control unit 223, Applicant Pub ¶ [0226 and 0227].
(c)	Claim(s) 2, 3 and 12: ‘a display unit’ corresponds to Fig. 1 – element 162. The LCD panel 162 is a device for displaying the display image data received via the display image data signal line (LVDS_DATA(LCDC)) 164, Applicant Pub ¶ [0073].
(d)	Claim(s) 5: ‘a first light emitting unit’ corresponds to Fig. 1 – element 115. The LED 115 is an informing unit via which the CPU 111 provides information about the image forming apparatus 100. For example, while power is supplied from the power source unit 170 to the controller board 110 via the power line 184, the CPU 111 may inform about the supply of power by keeping the LED 115 turned on, Applicant Pub ¶ [0036].
(e)	Claim(s) 8: ‘a second light emitting unit’ corresponds to Fig. 1 – element 157. The LED 157 is a device for informing the user of information by being turned on, turned off, or blinking based on a control command received from the controller board 110 via the UART reception line (RX) 153. In the present exemplary embodiment, the LED 157 includes an error LED 158 for informing the user of an error, Applicant Pub ¶ [0071].

(g)	Claim(s) 15: “a printer unit configured to print” corresponds to Fig. 1 – element 192. The printer engine 192 is a unit that prints print image data formed by the controller board 110 on a physical medium based on a request from the controller board 110, Applicant Pub ¶ [0020].
(h)	Claim(s) 16: “a scanner unit configured to scan” corresponds to Fig. 1 – element 191. The scanner engine 191 is a unit that transmits read image data acquired by reading the image on the physical medium supplied to the image forming apparatus 100 to the controller board 110 based on a request from the controller board 110, Applicant Pub ¶ [0021].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner's Statement of Reason for Allowance
Claims 1-3, 5, 6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus, And Method of Controlling Information Processing Apparatus for Providing Notification of a Reception Result in Response to Predetermined Information.
Claims 1 and 17 are allowable over the prior art of record because in view of the “means for” language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] communication lines configured to communicably connect the first substrate and the second substrate, wherein the first substrate transmits a first signal to the second substrate and then a first command via the communication lines, and the second substrate transmits a response to the first command to the first substrate via the communication lines;
a first notification unit configured to notify a status of the first substrate if the second substrate does not receive the first command within a predetermined period after receiving the first signal transmitted from the first substrate; and
a second notification unit configured to notify a status of the second substrate if the first substrate does not receive the response to the first command within another predetermined period after transmitting the first command.” along with all other limitations as required by independent claim 1.
“[17] […] transmitting a first signal from the first substrate to the second substrate via the communication lines;
transmitting a first command from the first substrate to the second substrate via the communication lines;
notifying a status of the first substrate if the second substrate does not receive the first command within a predetermined period after receiving the first signal;
transmitting a response to the first command from the second substrate to the first substrate via the communication lines; and 
notifying a status of the second substrate if the first substrate does not receive the response to the first command within another predetermined period after transmitting the first command.” along with all other limitations as required by independent claim 17.
Specifically, the closest prior art, Kozuka et al. (2016/0337530), Hasegawa (2017/0353615) and Hashimoto (2016/0352928), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2, 3, 5, 6 and 8-16 are then inherently allowable for depending on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0300237 A1 “Yamamoto” teaches a first communication control unit connected to the image reading control unit through a communication line, 
US 2020/0314255 A1 “Arima et al.” teaches an information processing apparatus includes a connector to which a communication cable to communicate with an external apparatus can be connected, a light emitting unit disposed to the connector, an execution unit configured to execute a program, and a communication unit configured to communicate with the external apparatus via the connector and perform turning-ON/OFF cot of the light emitting unit in accordance with a status of communication with the external apparatus, wherein the execution unit is configured to perform the turning-ON/OFF control of the light emitting unit in accordance with an execution status of the program.
US 2020/0252515 A1 “Sasaki” teaches an information processing apparatus includes a transmission unit configured to transmit display image data and a display unit configured to display an image based on the display image data. The information processing apparatus further includes a switching unit configured to switch between inputting and not inputting the display image data transmitted by the transmission unit to the display unit, a control unit configured to control the switching unit to switch between inputting and not inputting the display image data to the display unit, and a power control unit configured to supply power to the display unit after the transmission unit starts transmitting the display image data. After the power control unit starts supplying power, the control unit controls the switching unit so that the display image data is input to the display unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672